Citation Nr: 1419870	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral peripheral neuropathy, and if so, whether service connection is warranted.

3.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and December 2009 decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has been transferred to the RO located in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  In September 2007, the RO denied service connection for bilateral ankle disabilities as well as bilateral peripheral neuropathy.  

2.  Evidence submitted since the RO's September 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (i.e. evidence regarding nexus), and therefore raises a reasonable possibility of substantiating the claims.

3.  Probative evidence establishes that bilateral ankle arthritis, bilateral peripheral neuropathy, and plantar fasciitis are attributable to service.  



CONCLUSIONS OF LAW

1.  The RO's September 2007 rating decision which denied service connection for bilateral ankle disabilities as well as bilateral peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's September 2007 rating decision; thus, the claims of service connection for bilateral ankle disabilities as well as bilateral peripheral neuropathy are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

3.  Bilateral ankle arthritis, bilateral peripheral neuropathy, and plantar fasciitis were incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The claims are being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.  In addition, even though the RO did not review additional medical evidence which was submitted in support of the claims, again, since the claims are being granted, there is no prejudice to the Veteran.  

In a September 2007 rating decision, the RO denied service connection for bilateral ankle arthritis, peripheral neuropathy, and plantar fasciitis on the basis that these disabilities were not shown at service and there was no nexus between current diagnoses and service.  A notice of disagreement was not received within the subsequent one-year period and no additional pertinent evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Veteran has presented additional medical evidence in support of his claim to reopen, including a medical nexus between current diagnoses and service.  Thus, the claims of service connection for bilateral ankle disabilities and bilateral peripheral neuropathy are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records do not reflect diagnoses of feet or ankle conditions.  However, there are current diagnoses of bilateral ankle arthritis, bilateral peripheral neuropathy, and plantar fasciitis.  In written correspondence and at a November 2010 hearing, the Veteran indicated that his foot/ankle pain began during service, but was not continuously bothersome thereafter.  The pain began to be severe again many years later.  He asserted that his feet and ankle problems were related to his use of combat boots coupled with the exercises performed in those boots during service.  

The record reflects that the Veteran has been seen by E.R.C., D.P.M. for bilateral peripheral neuropathy and plantar fasciitis; by J.C.O., M.D., for bilateral ankle disability; by VA for plantar fasciitis; and by J.T.D., M.D., FPOA, FPCS (an orthopedic surgeon) for bilateral ankle arthritis, bilateral peripheral neuropathy, and plantar fasciitis.  

There are several medical opinions of record.  In March and in December 2007, Dr. O. stated that the Veteran had bilateral ankle and feet disabilities as well as peripheral neuropathy which were related to service.  This physician did not provide a rationale.  However, Dr. D., in a medical report received in October 2010, indicated that the Veteran had a history of going on marches, performing military exercises and duties, twisting his ankles, and running while wearing combat boot.  The history was discussed in detail.  The surgeon then opined that this history resulted in the Veteran's current diagnoses.  Treatise evidence addressing running in combat boots as well as plantar fasciitis support the surgeon's conclusion.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez.  The orthopedic surgeon's opinion constitutes probative evidence as he reviewed the Veteran's history, examined the Veteran, and provided supported rationale.  It is also supported generally by Dr. O.'s opinion.  The diagnoses were not made in the service treatment records or within a year of service for arthritis, and the record does not show continuity of symptoms of arthritis after service; however, there is a probative nexus establishing an etiological connection to service.  See 38 C.F.R. § 3.303(d).  VA did not afford this Veteran a VA examination and there is no contrary opinion of record.  Accordingly, the Board finds that this probative evidence establishes that bilateral ankle arthritis, bilateral peripheral neuropathy, and plantar fasciitis are attributable to service.  Therefore, service connection is warranted.  


ORDER

Service connection for bilateral ankle arthritis is granted.  

Service connection for bilateral peripheral neuropathy is granted.

Service connection for plantar fasciitis is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


